The defendant, age fifty-two, pleaded guilty to a charge of receiving stolen goods (value $1000) and was sentenced to a term of not less than two nor more than four years in state prison. A codefendant, Angelo Nastri, also pleaded guilty and received the same sentence. That sentence was affirmed by this Division by decision rendered May 3, 1960. The maximum penalty for the offense involved is imprisonment for not more than five years or a fine of not more than $500 or both. General Statutes §§ 53-63, 53-65.
The circumstances of the offense and the comments of the sentencing judge are noted in the decision rendered on Nastri's application. State v.Nastri, 22 Conn. Sup. 198. Despite the protestations of the defendant, the court observed that it was "unable to come to any conclusion that these accused, Angelo Nastri or DiNicola, got into this transaction in any innocent way at all."
   The defendant's record includes a jail sentence for robbery in 1929 and an eight months' jail sentence for assault in 1934. While he seeks consideration here, as at the trial, for proffered co-operation with the investigating authorities, it appears that the proffer was conditional upon disposition of his case without a bindover to the Superior Court. He told three varying accounts of the transaction. Under all the circumstances, it appears that the sentence was a proper one and should stand unchanged.
House, Devlin and Loiselle, Js., participated in this decision.